Dismissed and Memorandum Opinion filed July 13, 2006







Dismissed
and Memorandum Opinion filed July 13, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00264-CV
____________
 
MELVIN HOUSTON, Appellant
 
V.
 
EDUCATIONAL RESOURCES INSTITUTE,
INC., Appellee
 

 
On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 803370
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 30, 2005.
On June
27, 2006, the parties filed a motion to dismiss the appeal in order to
effectuate a compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
13, 2006.
Panel consists of Justices Hudson, Fowler, and Seymore.